Citation Nr: 0407056	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from May 1974 to 
May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO in North 
Little Rock, Arkansas determined that new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for hepatitis had not been 
received.  On the following day in November 1996, the RO in 
San Juan, the Commonwealth of Puerto Rico, notified the 
veteran of the decision.  

After receiving notification of the November 1996 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his petition to reopen his previously denied claim 
for service connection for hepatitis.  In March 2001, the 
Board determined that new and material evidence sufficient to 
reopen this previously denied claim had, in fact, been 
received.  In addition, the Board remanded the de novo issue 
of entitlement to service connection for hepatitis to the RO 
for further evidentiary development.  Following completion of 
the requested development, as well as continued denial of the 
claim for service connection for hepatitis, the RO, in 
December 2003, returned the veteran's case to the Board for 
final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's chronic liver disease due to hepatitis C 
and hepatitis B is associated with service.  


CONCLUSION OF LAW

Chronic liver disease due to hepatitis C and hepatitis B was 
incurred in active military duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting the claim of 
service connection for hepatitis and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

According to the service medical records, in August 1975, the 
veteran complained of symptoms suggestive of possible 
hepatitis, including yellow sclera as well as increased 
darker color urine.  He was referred to a military hospital, 
where he was hospitalized for one-and-a-half weeks.  At the 
time of admission, he provided a history of jaundice and 
positive bile and complained of nausea and anorexia for the 
past four days.  A physical examination conducted at the time 
of admission demonstrated obvious sclera icterus as well as a 
normal abdominal evaluation with no evidence of vena 
punctures.  The discharge diagnosis was characterized as 
viral hepatitis, not yet returned.  The separation 
examination, which was conducted in April 1976, was negative 
for complaints of, treatment for, or findings of hepatitis.  

In May 1976, the veteran was discharged from active military 
duty.  A VA examination conducted in August 1979 provided a 
diagnosis of a history of hepatitis.  

In July 1995, the veteran underwent a VA alimentary 
appendages examination.  According to the report of this 
evaluation, the veteran had recently a routine blood check 
which showed an abnormal liver function test.  A physical 
examination demonstrated some epigastric tenderness but no 
rebound, no viscermegaly, no palpable masses, normal 
peristalsis, no evidence of ascites, occasional epigastric 
burning pain, no food intolerance, no nausea or vomiting, 
mild pain when present, and no history of anorexia, malaise, 
weight loss, or generalized weakness.  The examiner diagnosed 
a history of hepatitis A and minimally abnormal liver 
function tests.  Liver/spleen imaging completed several days 
later in August 1995 reflected scintigraphic evidence of mild 
hepatocellular dysfunction.  

Subsequent VA medical records reflect outpatient treatment 
for hepatitis C virus and hepatitis C between April 1996 and 
February 1999.  Specifically, a December 1996 VA outpatient 
treatment session resulted in a diagnosis of stable chronic 
hepatitis C.  A December 1998 VA outpatient treatment session 
included a diagnosis of "Hepatitis C (1975)."  

At a VA liver, gallbladder, and pancreas examination 
conducted in October 1999, the veteran complained of fatigue 
and weakness.  He denied vomiting, hematemesis, melena, 
abdominal pain or any other gastrointestinal symptoms, a 
history of blood transfusions or intravenous drug use, and 
occupational blood exposure.  The veteran had no history of 
weight changes, steatorrhea, malabsorption, or malnutrition.  

A physical examination demonstrated no ascites, a liver of 
normal size without superficial abdominal veins, adequate 
muscle strength without evidence of wasting, and no signs of 
liver disease such as palmar erythema or spider angiomata.  
Liver function tests reported elevated SGOT (128) and SGPT 
(311) but were otherwise within normal limits.  Further 
laboratory tests were positive for hepatitis C virus since 
January 1996 and hepatitis A virus antibody IgG since July 
1995.  Hepatitis B surface antigen and surface antibody and 
Core antibody were negative as of July 1995.  

The examiner diagnosed status post hepatitis A without 
sequela as well as chronic hepatitis C.  Further, the 
examiner noted, after reviewing the veteran's claims folder 
including his service medical records, that the hepatitis 
diagnosed during active military duty in August 1975 was 
Type A.  In addition, the examiner expressed his opinion that 
the veteran's presently diagnosed hepatitis C "is not the 
residual nor has any relation with the viral hepatitis 
diagnosed during the active military service in 1975."  

In a February 2000 letter, a private physician noted that he 
had reviewed the veteran's service medical records which 
reflected a diagnosis of viral hepatitis, not yet returned, 
in August 1975.  Further, this doctor explained that the 
service medical records did not provide a more specific 
diagnosis of the veteran's hepatitis.  The physician stated 
that the veteran's most recent liver function tests, which 
were completed in December 1999, provided highly elevated 
results.  In particular, this doctor stated that a "positive 
HbcAB demonstrated an hepatitis B infection of long standing, 
together with a reactive hepatitis A-Ig" and then expressed 
his opinion that "[i]f not proven otherwise, this liver 
pathology is a result of lesions acquired in the army."  In 
a statement subsequently dated in September 2000, this 
physician reiterated these comments.  

In September 2003, the veteran underwent another VA liver, 
gallbladder, and pancreas examination.  At that time, he 
denied vomiting, hematemesis, melena, colicky pain, abdominal 
pain, fatigue, weakness, depression, biliary tract surgery, 
and any current symptoms of liver disease.  Further, he 
denied any history of risk factors such as blood transfusion, 
organ transplants prior to 1992, hemodialysis, tattoos, body 
piercing, intravenous cocaine, intranasal cocaine, 
occupational blood exposure, or high risk sexual activity.  

A physical examination demonstrated no ascites, weight gain 
or loss, hematemesis, melena, pain or tenderness, superficial 
abdominal veins, muscle wasting, or other signs of liver 
disease including palmar erythema or spider angiomata; a 
normal-size liver; and normal muscle strength.  Based upon 
relevant laboratory tests, the examiner diagnosed chronic 
liver disease due to hepatitis C and hepatitis B.  

Additionally, the examiner expressed his opinion that the 
in-service episode of acute hepatitis was due to hepatitis C.  
The examiner stated that the positive hepatitis A test which 
was found three years later was not a clinically significant 
finding and may have been present at any time with minimal or 
no symptomatology of hepatitis.  The examiner further 
explained that he could not rule out the possible past 
history of hepatitis B.  According to the doctor, the 
veteran's hepatitis B "may have happened together with the 
hepatitis C in the service.  We do not have any data to 
suggest that anything different may have happened."  The 
examiner specifically stated that the veteran's current 
diagnosis of chronic liver disease due to hepatitis C and 
hepatitis B is "as likely as not due to the hepatitis 
episodes present while in the service in Germany."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Throughout the current appeal, the veteran has asserted that 
service connection for hepatitis is warranted.  In 
particular, he has maintained that he currently has a 
diagnosis of hepatitis and that he was treated during his 
active military duty for this disorder.  

As the Board has noted in this decision, the service medical 
records reflect treatment for viral hepatitis, not yet 
returned, in August 1975.  Relevant post-service medical 
records reflect treatment for, and evaluation of, various 
forms of hepatitis between July 1995 and September 2003.  
According to the report of the VA examination conducted in 
September 2003, the veteran's current hepatitis diagnosis is 
chronic liver disease due to hepatitis C and hepatitis B.  
Significantly, the examiner who conducted this recent VA 
examination also expressed his opinion that the veteran's 
chronic liver disease due to hepatitis C and hepatitis B is 
"as likely as not due to the hepatitis episodes present 
while in the service in Germany."

Based on these relevant medical records, the Board finds that 
the veteran has a current diagnosis of chronic liver disease 
due to hepatitis C and hepatitis B.  Furthermore, the 
pertinent evidence of record indicates that this diagnosed 
disorder is as likely as not the result of the in-service 
episodes of treatment for viral hepatitis in August 1975.  
The Board must conclude, therefore, that service connection 
for chronic liver disease due to hepatitis C and hepatitis B 
is warranted.  


ORDER

Service connection for chronic liver disease due to 
hepatitis C and hepatitis B is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



